John E. Jennings, Chief Judge. This case is a boundary line dispute. Because the record on appeal was not timely lodged, we have determined that we lack jurisdiction to hear the appeal and therefore it must be dismissed.  The judgment in the case at bar was entered by the Craighead County Chancery Court on August 30, 1993. Appellants filed a timely notice of appeal on September 13, 1993. Appellants then obtained an order of the chancery court extending the time to file the record on appeal to April 11, 1994.1 In this the trial court exceeded its authority because Rule 5(b) of the Rules of Appellate Procedure provides that “in no event shall the time be extended more than seven months from the date of entry of the decree. . . .” The case at bar is indistinguishable from Morris v. Stroud, 317 Ark. 628, 831 S.W.2d 1 (1994). There, the supreme court held, in virtually identical circumstances, that the appeal must be dismissed for failure to timely lodge the record. We can find no basis to distinguish that case from this one and must therefore dismiss the appeal. Dismissed. Cooper and Mayfield, JJ., dissent.   The record was filed on April 7, 1994.